Per Curiam:
Upon the authority of Revised Statutes, § 716; Ex parte Milwaukee Railroad Co., 5 Wall. 188; Leonard v. Ozark Co., 115 U. S. 465, 468; In re Classen, 140 U. S. 200, 207; In re McKenzie, 180 U. S. 536, 549; United States v. Shipp, 203 U. S. 563, 573; and upon full consideration of the facts bearing upon the propriety of the appellants’ motion for an order to maintain the status quo pending.this appeal, it is ordered that the enforcement of the order of the Interstate Commerce Commission entered November 27,1909, and drawn in question in this case; be, and it is, suspended and enjoined during the pendency of this appeal, upon condition that within 10 days herefrom the appellants execute unto the Interstate- Commerce Commission and file in this cause a good and sufficient bond in the sum of. $10,000, with sureties to be approved by the clerk of this court, and conditioned that the appellants will promptly pay any and all damages which may be suffered by their several passengers and intended passengers by reason of the granting or. continuance of this order if it is adjudged ultimately that the order of the Interstate Commerce Commission,' drawn in question in this case, is. a valid one.
*584' All other per curiam opinions, decisions on petitions for writs of certiorari, and orders disposing of cases in vacation between the end of October Term, 191Ó, and April 1, 1912, will appear in Volume 223, United States Reports.